[Cite as In re J.F., 2011-Ohio-2969.]




        IN THE COURT OF APPEALS FOR MONTGOMERY COUNTY, OHIO

IN RE: J.F.                                        :

                                                   :            C.A. CASE NO.     24370

                                                   :            T.C. NO.   JC20077263

                                                   :            (Civil appeal from Common
                                                                 Pleas Court, Juvenile Division)
                                                   :

                                                   :

                                        ..........

                                        OPINION

                          Rendered on the   17th       day of       June   , 2011.

                                        ..........

JAMES R. KIRKLAND, Atty. Reg. No. 0009731, 130 West Second Street, Suite 840,
Dayton, Ohio 45402
      Attorney for Plaintiff-Appellant

DERRICK A. STRAHORN, Atty. Reg. No. 0034483, 6233 N. Main Street, Dayton, Ohio
45402
      Attorney for Defendant-Appellee

                                        ..........

DONOVAN, J.

        {¶ 1} This matter is before the Court on the Notice of Appeal of Catherine

Fields, filed November 30, 2010. Fields has a son, J.F., who was born on March 21,

1991, and on March 13, 2009, Fields filed a “Motion for Extension of Support Beyond
              th
the Child’s 18 Birthday Due to Mental Handicap,” asking the juvenile court to extend
                                                                                        2

the child support obligation of Kwasi A. Nenonene, J.F.’s father, due to J.F.’s

disabilities.

       {¶ 2} At the hearing on her Motion, which occurred on January 12, 2010, Fields

and Nenonene testified. According to Fields, J.F. “had regular milestones in terms of

his developmental history. Certain things started to look awry when he was at the age

of 3, * * * and it was at the age of 3 that he was diagnosed with attention deficit

disorder. It was at the age of 5 that we started behavioral modification as well as

medication, but the behavior didn’t change.        It didn’t improve.     And it was later

determined at the age of 7 that he was a bipolar I disorder child.”     Fields testified, “[a]s

of the age of 3 until currently, he has been under the treatment of multiple physicians,

multiple psychiatrists, multiple psychologists, and ongoing medication therapy.” J.F. has

been hospitalized multiple times.

       {¶ 3} According to Fields, from ages “5 to 7, normal behavior, you know, you

have tantrums and you have things of that nature, but [J.F.’s] behavior was vastly

different in that a normal tantrum would last an hour to two hours. There were suicidal

ideations. I had to protect him from himself in terms of causing harm.

       {¶ 4} “There was an incident of him trying to jump out of a moving car in – in the

midst of traffic. There was also an incident where he was very upset and angry and

confused, and he tried to escape through a bedroom window onto a rooftop.

       {¶ 5}    “I woke one evening – he was up very late - - to find knives covered the

counter. He was considering how to cause himself harm. And so I had to, you know,

take those knives and for a while drove around with knives and things, sharp objects in

my car. I couldn’t leave them at home with him for fear that he would cause himself
                                                                                      3

harm.”

         {¶ 6} Fields stated, regarding J.F.’s rages, “[w]hat starts them is really [J.F.’s]

inability to perceive what’s going on around him.          He has a sensory perception

disorder. And although you and I can have a conversation and understand what we’re

saying by different nonverbal clues, J.F. doesn’t pick up on those and hasn’t picked up

on those.     There’s improvement in those, but * * * at any given time, if there’s a

misperception, then a rage can ensue, and it can last from five minutes to an hour and

a half to two hours.”

         {¶ 7} Between the ages of six to 13, before J.F. was placed in residential

treatment, Fields testified, “I have holes in walls. I have holes in doors. He would

break glasses, literally the glasses on his face and twist them and turn them and break

them beyond recognition. Small electronics would be thrown against the wall. Even

when he was smaller age - - there was time that his bedroom * * * only had a bed in it.

I couldn’t add additional furniture, I couldn’t add pictures, because each one of those

things would become a weapon either for himself to harm himself or to use * * * in a

rage or to use against me.

         {¶ 8} “* * * I was not able to contain him in my home and because it became

unsafe for him to be at home, that’s where we ended up in the residential treatment

centers, where it was much more protected, where he received specialized care

specifically for his ADHD, his sensory perception as well as for his bipolar disorder.”

According to Fields, “part of the reason for being in a residential treatment center, is for

him not to be hospitalized. So he was receiving the ongoing supervision and care in

hopes of mitigating the need for the hospitalization.” Fields described an incident that
                                                                                     4

occurred when she was transporting J.F. to the hospital for evaluation during one of his

rages and J.F. “grabbed me around my shoulder and pulled me back as I was driving.

And I happened to see a traffic stop ahead of me and I saw the police officer, and I

pulled over to the police officer. * * * And that police officer then phoned ahead for

another officer, and then an ambulance came to that location * * * to take [J.F.] to the

hospital.”

       {¶ 9} Regarding his schooling, Fields testified that in first grade, J.F. “was

referred by the school district to alternate placement, into an alternate placement setting

to help deal with his attention deficit and bipolar disorder in terms of his learning

disabilities. And it’s from that point on, even through his graduation from high school,

that he has always been in an alternative setting for learning for school.” According to

Fields, J.F.’s “first placement in residential care was between the ages of 12 and 13,

and he was put in Provo Canyon School in Provo, Utah, and that was actually at the

direction of one of his physicians from Northwest Community Hospital. And it was a

direct result of his increase in outrageous behavior, his increase in rages, his increase

in anger, his increased destruction, and his overall need for a very structured

environment and a very safe environment.” J.F. was at the Provo Canyon School for

18 months, and then he was in “another alterative placement that didn’t work out”

because it “did not provide enough care and supervision for him, so then he was placed

again into another residential treatment center,” the Sonia Shankman Othogenic

School, where he remained for three years until he left for college.         While at the

Othogenic School, Fields testified that J.F. had “a small job in the kitchen, * * * but he

wasn’t able to keep that job because it was difficult for him to juggle both school work
                                                                                    5

and his job responsibilities.”

       {¶ 10} In terms of supervision at the Othogenic School, J.F. had “someone in the

nurse’s office that was specific in terms of getting his medication. He had a primary

counselor that was * * * assigned to him. He also had a therapist that was assigned to

him. Above the therapist would be the program manager that watched all of [J.F.’s]

care in terms of what the primary counselor was doing, what his family therapist was

doing. The physician that was there he saw twice a month, was there specifically to

see [J.F.]. And he also received some occupational treatment while he was at the

Orthogenic School, and that program manager oversaw that, and he had two

occupational therapists while he was at Sonia Shankman.”          Fields stated that J.F.

accomplished twelfth-grade work in “some areas * * * In other areas the curriculum

provided at the residential treatment center was modified.”

       {¶ 11} J.F.’s Discharge Summary from Sonia Shankman, dated August 6, 2009,

states that J.F. was taking, each day, Sertraline, Lotrel, Geodone, Oxcarbazepin, and

Amphetamine at 8:00 a.m, Adderall at 1:00 p.m., and Oxcarbazepin, Melatonin, and

Geodone at 8:00 p.m. The Summary provides, in part, that J.F. was eventually moved

to the transitional living center, which was the least restrictive living environment, and

that he learned how to use public transportation. According to Fields, “what the report

does not have is that in order for him to get to this stage, [J.F.] was accompanied six or

seven times on the bus to his place, to his destination, and back. So he did - - he had

to have all of that supervision in order to get to this point.” The Summary indicates that

J.F. took a college level math class during the summer at Harold Washington College, a

junior college in downtown Chicago, and while he was able to get to and from his class,
                                                                                    6

he did not receive a passing grade. The Summary further provides, “Upon graduating

from the Orthogenic School, [J.F.] still struggled in several areas.      Socially, [J.F.]

remains impaired and needs daily prompting as to how to engage with others

appropriately.   This can range from smaller more targeted behaviors (like speaking

slowly enough that others can hear and understand him or making sure that he is not

interrupting someone’s conversation) to the more significant behaviors, which can still

include him becoming visibly agitated or even storming out of a room during a

conversation. [J.F.] also has not demonstrated a sustained ability to maintain a clean

living environment and at times needs prompting to properly attend to his own personal

hygiene. [J.F.] is often amenable to these prompts or suggestions, but at times can

become defensive and even belligerent when staff have reminded him of an

expectation.”

      {¶ 12} At the time of the hearing, J.F. was attending Lincoln College, a two year

college which was chosen for him “because it has a specific program called the Access

program for children with attentional disorders.” According to Fields, at Lincoln, J.F.

“has a specific counselor that meets with him twice a week. He also has specific study

times through that program that are at least twice a week. That counselor then calls

me once a week if not more readily if she thinks there is something that we need to

discuss. He continues to see his doctor that prescribes medication for him. He also

continues to see his psychologist that’s there, and that is outside of the campus as well

as counselors that are on the campus, and the nurse there will also check on [J.F.] in

terms of making sure he’s taking his medication. * * * He is supervised and has all of

these touch points. He has to meet with his specific counselor twice a week. They
                                                                                     7

have appointments, she will go to his dorm room or she’ll call him or she’ll have an R.A.

go to his dorm room or someone else on campus touch base with him.” Fields stated

Lincoln was “chosen because of its containment,” that it is a four minute walk “to

anywhere on campus,” and that J.F. was specifically put in a residence hall across the

street from the cafeteria. She stated that J.F. has never lived without supervision, and

he does not have a driver’s license.

      {¶ 13} Regarding J.F.’s adjustment at Lincoln, Fields testified that “[i]t’s been

very, very, very difficult for [J.F.] in terms of his first semester at college.   He still

struggles with peer relationships.”    She stated that he has been the victim of theft

offenses “four, five times * * * because the history of [J.F.] is that he’s not good at

choosing friends; he is not good at peer relationships; and he misjudges people. And

unfortunately, those misjudgments have made him a victim in some manners on

campus in terms of getting things stolen from his room and from his person * * *.”

Fields stated that J.F.’s grade point average was “less than a 1.0.” While at Lincoln,

J.F. took nine Tylenol and was taken by paramedics to the hospital. In the event that

J.F. did not succeed at Lincoln, Fields stated that she would investigate “a vocational

school possibly,” and she stated that she did not believe J.F. could ever live full time in

her home.

      {¶ 14} According to Fields, “structure is important everywhere, including where it

comes to money, so he has a limited amount of money that I give him each week, and

it’s given at the same time each week * * * to get two meals at the end of the week”

because the cafeteria is closed on Saturdays and Sundays. Fields stated that J.F. can

“change money. What works best for him is the use of an ATM card because he can
                                                                                       8

see the receipts and those kinds of things.

       {¶ 15} “I had to teach him to check his balances in terms of the ATM and walked

him through the process of * * * putting in a PIN number * * * so that he understood how

much money * * * he has.

       {¶ 16} “We also mitigate him in terms of - - I also mitigate his choice of money in

making sure that he is making the purchases that he needs to by giving him gift cards

specifically for food places, like for Subway or for Quizno’s or something on the

weekends to ensure that he is using his money accordingly.” Fields stated that J.F. can

purchase clothing for himself.

       {¶ 17} Regarding hygiene, Fields stated, “in terms of his daily living activities, the

cleanliness has not been an issue for him. It’s more of the organization; it’s more of

the academics; it’s more of the behavior; it’s more of the outbursts; it’s more of the

social interactions. That’s how his bipolar and his attention deficit have manifested the

greatest.”

       {¶ 18} Regarding J.F.’s visits home from Lincoln, Fields stated, “[h]e is escorted

to the train station on a van, and he is put on one train, and he is dropped off at Union

Station. * * * .” When J.F. came home for Christmas in 2009, Fields stated that he had

difficulty staying on task and that she had to redirect him frequently every day “to clean

a room, to pick up a bathroom, to pick up dishes. All - - all typical daily activities that

you and I do, [J.F.] can start, but he won’t finish or he’ll start something else, in that he

needs to be redirected on things constantly.”

       {¶ 19} Fields submitted a financial affidavit that shows that she provides dental,

medical, mental health and vision coverage for J.F. She stated that she pays a yearly
                                                                                    9

premium of “about $900.” The affidavit indicates that she spends $166.00 a month for

J.F.’s medications and doctor’s visits after insurance. She was also servicing a loan

for J.F.’s education at Lincoln, with a balance due of $15,200.00.

      {¶ 20} Nenonene’s testimony was addressed solely to his own financial situation.

      {¶ 21} On February 9, 2010, the Magistrate overruled Fields’ motion. According

to the Magistrate, Nenonene “is a doctor, gainfully employed and earning a sufficient

income to assist in supporting the child. The Court further finds that the child’s

disabilities, ADHD and a bi-polar disorder, existed prior to his reaching the age of

majority. However, the Court cannot determine, based on the evidence presented, that

the child is incapable of supporting or maintaining himself.

      {¶ 22} “It is undisputed that [J.F.] has had a history of mental health and

behavioral problems, many of which resulted in hospitalizations or placement in a

residential treatment center. It is also undisputed that [J.F.] has required more than the

normal amount of parenting in order to become self-sufficient.

      {¶ 23} “By the mother’s own testimony, [J.F.] is residing in a dorm room suite at a

Community College. Although he is in a specific program for students with attention

deficiencies, he attends classes, obtains his own meals, takes his own medications, is

able to use an ATM, purchases his own clothing, is able to use public transportation,

and maintains his own personal hygiene.          The mother testified that the child is

struggling in his classes and may fail out and has some issues maintaining an

appropriate level of cleanliness in his dorm room. Unfortunately, both of those issues

are often experienced by any teenager first attending college. There is no specific

relationship between an inability to maintain a clean dorm room and succeed in a first
                                                                                    10

year of college and an inability to provide for one’s own basic needs.

        {¶ 24} “The mother testified that should [J.F.] leave college, and not become

employed, he would apply for SSI benefits.              Other than paying for his college

expenses, the mother is no longer taking care of [J.F.’s] day to day needs. [J.F.] has

become self-sufficient enough to live on his own, although he might struggle without

guidance.

        {¶ 25} “As such, the Court finds that the mother failed to prove that the child is

incapable of supporting or maintaining himself and failed to prove that his disability is

such that it sufficiently impairs his ability to maintain himself.”

        {¶ 26} On February 23, 2010, Fields filed “Objections to Magistrate’s Decision

and Judge’s Order and Request for Presentation of Additional Evidence Based upon

Changed Circumstances Since the January 12, 2010 Hearing, Not Known at Time of

Hearing.” According to Fields, J.F. “cannot live or function in the structured educational

environment and at this time is residing” in Fields’ residence. On July 29, 2010, Fields

filed

        {¶ 27} supplemental objections, asserting that J.F. was asked to leave his

college for lighting fires in the public restrooms, and that he “has been under the care of

two psychologists and a psychiatrist since his removal from school. He also endured

another hospitalization.” Nenonene did not respond to Fields’ objections.

        {¶ 28} On November 5, 2010, the trial court issued a “Decision and Judgment

Overruling Objections to Magistrate’s Decision and Denying Request for Presentation of

Additional Evidence.” Regarding Fields’ request to present additional evidence, the

trial court concluded, if “there has been a change in circumstances since the time of the
                                                                                    11

hearing, the Mother may file a new motion to modify support.” Regarding J.F.’s ability

to care for himself, the court noted that “the only testimony regarding a job was that

[J.F.] worked in the kitchen at Sonia Shankman Orthogenic School, which he attended

during his high school years. The job ceased because [J.F.] was unable to keep up

with school work and his job responsibilities. The Mother testified that, at the time of

the hearing, she did not believe [J.F.] would be able to keep a job. This court finds that

[J.F.] was in school at the time of the hearing. While he may not have been able to

obtain and maintain a job during school, there was no testimony that [J.F.] could not

obtain and maintain a job after graduation from college.”

      {¶ 29} Further, the court found that the “evidence shows that [J.F.] lives in a

residence hall by himself at the college he attends. Although the college was chosen

for [J.F.] because of the program it has for people with ‘attentional disorders,’ [J.F.] is

able to go to class, get meals, take the bus, travel to and from college to see his

Mother, all of which he does on his own. [J.F.] can also purchase clothes on his own

and use an ATM to get money if needed. There was also evidence that [J.F.] can take

care of his own personal hygiene without being reminded.

      {¶ 30} “Additionally, despite the Mother’s assertions that he has had a

tumultuous semester with grades and peers, the child is still enrolled in college. The

Court notes that the Mother testified to [J.F.’s] inability to keep his dorm room clean and

that his grades were less than a 1.0 at the end of the semester. The Court also notes

that the Mother testified [J.F.] kicked a hole in her door and had two outbursts when he

came home for Christmas in 2009. This Court finds that [J.F.] is self-sufficient. Even

though [J.F.] needs help learning how to use public transportation and an ATM[,] [f]or
                                                                                    12

the above reasons, the Mother’s objection is overruled.”

      {¶ 31} Fields asserts four assignments of error.     We will consider the first three

assigned errors together. They are as follows:

      {¶ 32} “THE TRIAL COURT COMMITTED SUBSTANTIAL ERROR WHEN IT

FOUND THAT [J.F.], WHO HAS A SIGNIFICANT HISTORY OF MENTAL HEALTH

AND BEHAVIORAL PROBLEMS, WAS CAPABLE OF SUPPORTING HIMSELF IN

THE FUTURE,” And,

      {¶ 33} “THE TRIAL COURT COMMITTED SUBSTANTIAL ERROR IN ITS

FAILURE     TO    COMPARE       SIMILAR     FACT   PATTERNS         TO    [J.F.]   IN    ITS

DETERMINATION,” And,

      {¶ 34} “THE TRIAL COURT COMMITTED SUBSTANTIAL ERROR IN THE

FINDING THAT [J.F.] HAS BECOME SELF-SUFFICIENT AND THAT HIS MOTHER IS

NO LONGER PROVIDING FOR HIS DAY TO DAY NEEDS.”

      {¶ 35} “An appellate court may reverse a child support order on a finding of

abuse of discretion. Shanyfelt v. Shanyfelt (1997), 118 Ohio App.3d 243, 246 * * *.”

Blacker v. Blacker, Montgomery App. No. 20073, 2004-Ohio-2193, ¶ 18. “‘Abuse of

discretion’ has been defined as an attitude that is unreasonable, arbitrary or

unconscionable. (Internal citation omitted). It is to be expected that most instances of

abuse of discretion will result in decisions that are simply unreasonable, rather than

decisions that are unconscionable or arbitrary.

      {¶ 36} “A decision is unreasonable if there is no sound reasoning process that

would support that decision. It is not enough that the reviewing court, were it deciding

the issue de novo, would not have found that reasoning process to be persuasive,
                                                                                     13

perhaps in view of countervailing reasoning processes that would support a contrary

result.” AAAA Enterprises, Inc. v. River Place Community Redevelopment (1990), 50

Ohio St.3d 157, 161.

       {¶ 37} R.C. 3119.86(A)(1) provides in relevant part, “(1) The duty of support to a

child imposed pursuant to a court child support order shall continue beyond the child’s

eighteenth birthday only under the following circumstances:

       {¶ 38} “(a) The child is mentally or physically disabled and is incapable of

supporting or maintaining himself or herself.

       {¶ 39} “* * *.”

       {¶ 40} “Ordinarily, in the absence of a statutory provision to the contrary, the duty

of a parent to support a child ends when the child reaches the age of majority. The law

regards a normal child as capable of providing his or her own support at the age of

eighteen. See R.C. 3109.01. An exception to this general rule has been recognized

by a majority of states which have reviewed the question, as follows:

       {¶ 41} “‘* * * [But] where a child is of weak body or mind, unable to care for itself

after coming of age, and remains unmarried and in the parent’s home, it has been held

that the parental rights and duties remain practically unchanged, and that the parent’s

duty to support the child continues as before. The obligation to support such a child

ceases only when the necessity for the support ceases.’ 39 American Jurisprudence

(1942) 710, Parent and Child, Section 69.” Castle v. Castle (1984), 15 Ohio St.3d 279,

282.

       {¶ 42} Fields directs our attention to Blacker. Therein, we found no abuse of

discretion where the trial court ordered that the father’s duty of support for his son
                                                                                  14

continue beyond the age of majority.       The son suffered from neurological brain

damage.    The trial court noted that he completed the Ohio Eligibility Determination

Instrument, and “‘was determined to have limitations in six of seven specific areas.

Those areas include mobility, receptive and expressive language, self care, self

direction, capacity for independent living, and economic self sufficiency.’” Id., ¶ 23.

The son resided with his mother, and the trial court noted that she testified that “‘it

would be very difficult for [him] to live by himself. He must be reminded every morning

to care for his personal hygiene. He has limited ability to prepare breakfast but could

not prepare his own dinner. He is not able to provide his own transportation. He

cannot set the alarm clock in order to get to work timely.’” Id., ¶ 24. The trial court

noted that the Miami County Board of Vocational Rehabilitation helped the son find

employment and trained him, and he was employed full time bagging groceries at

Kroger.   His doctors, “‘restricted [the son] from stocking duties because he is too

uncoordinated as a result of his brain damage.’” Id., ¶ 26.

      {¶ 43} Fields further directs our attention to Johnson v. Johnson (June 8, 1990),

Montgomery App. No. 11779, in which we affirmed the trial court’s determination that

the daughter therein “was not quite ready for independent care,” and that the

termination of the father’s child support obligation was not justified. The daughter “was

diagnosed as being developmentally handicapped in kindergarten. All during her

elementary and secondary educational career she was in special classes.”           Upon
                                         th
graduation from high school, “she had a 6 grade math and tenth grade reading ability.

      {¶ 44} “[She] has not been able to find regular employment since graduation.

She worked last summer through the Bureau of Rehabilitation. She has babysat on
                                                                                   15

occasion. [She] has recently learned how to fold clothes, to do some routine household

chores and can do some shopping. [She] is not able to do routine inventory of stock at a

retail establishment.”

       {¶ 45} Fields also directs our attention to Davis v. Davis (June 16, 1993), Clark

App. No. 2974, wherein we reversed and remanded the trial court’s determination, that

the son at issue was “not incapable of supporting himself,” for further proceedings to

determine if he, “through his own efforts,” could be self-supporting. The son “was born

blind, and has required special assistance and education all of his life. He also has a

hearing impediment. He attended the Columbus School for the Blind, where he was

trained in living skills, and graduated on June 7, 1991, at the age of 20. He then

enrolled at Wright State University, where he is studying in the field of business.”    He

has “been able to work in jobs made available to him through agencies such as the

Ohio State School for the Blind, and, further, * * * he has been managing his own

money, and has been able to make ends meet with assistance from his mother, from

the Social Security Disability Income program, and the generosity of institutions like the

Bureau of Services for the Visually Impaired and Wright State University, which are

providing him with free room and subsidized board while he is enrolled as a student at

Wright State.”

       {¶ 46} We determined that the trial court “misapprehended” the holding in Castle

to be “whether, with charitable assistance, [the child] is self-supporting.”            We

determined, “[s]omeone who is not capable of supporting himself without the generosity

of others is not capable of supporting himself.      It may be that as a result of the

generosity of others [the child] is not in need of financial assistance from his father at
                                                                                      16

this time. However, he cannot be said to be emancipated, pursuant to [Castle] unless

and until he is capable of supporting himself without having to rely on the generosity of

others.”

       {¶ 47} Fields distinguishes the matter herein from Cooksey v. Cooksey (Nov. 10,

1988) 55 Ohio App.3d 135. In Cooksey, the Sixth District determined that the father of

an emancipated son, who had epilepsy since the age of seven and took daily

medication, was not required to continue paying child support where the evidence

indicated that the son was not unable to support himself.              The Cooksey court

determined that the holding in Castle did not apply where the evidence established that

the son worked 20-25 hours a week, and “should be capable of maintaining full-time

employment.” In other words, the son “was capable of becoming self-supporting.”

       {¶ 48} Having thoroughly reviewed the record, we conclude that the juvenile court

abused its discretion when it determined that “[J.F.] is self-sufficient.” While the trial

court noted that “there was no testimony that [J.F.] could not obtain and maintain a job

after graduation from college,” his only attempt at part-time employment at Sonia

Shankman was unsuccessful. Fields testified that J.F. was close to failing out of

Lincoln in his first semester (and according to her subsequent objections, that in fact

happened). J.F. required supervision and structure while at Lincoln, and he had a

specific counselor, specific study times, and a nurse to monitor his medications. He

was also in the care of a physician who prescribed his multiple medications, and he met

with additional counselors both on and off campus. J.F. was placed in a room across

the street from the cafeteria, and Fields provided J.F. with a limited amount of money

each week, at the same time each week, for meals when the school cafeteria was
                                                                                        17

closed. She also monitored his progress on at least a weekly basis with his counselor.

 Despite the extensive support system in place for J.F., he was repeatedly the victim of

thefts, and he required hospitalization for taking nine Tylenol.

       {¶ 49} Prior to attending Lincoln, from the age of three until the time of the

hearing, Fields testified that J.F. “has been under the treatment of multiple physicians,

multiple psychiatrists, multiple psychologists, and ongoing medication therapy.”        The

numerous interventions discussed above did not result in any significant periods of

stability for J.F., and there were multiple incidents where J.F. posed a danger to himself.

 J.F. spent his high school years almost exclusively in residential treatment facilities,

where he was heavily supervised, to avoid further hospitalizations.

       {¶ 50} J.F. is less self-sufficient than was the son in Blacker, who had been

trained and was employed full time bagging groceries, and who was entitled to ongoing

support beyond the age of majority. Like the daughter in Johnson, J.F. was in special

schools or programs since he was in first grade. Like the son in Davis, J.F. depends

on others, namely his mother, to pay for his expenses. Unlike the son in Cooksey, J.F.

is not capable of providing for himself. In our view, the magistrate’s finding that some

of J.F.’s issues “are often experienced by any teenager attending college” is a good

indication of just how far off the mark the trial court’s reasoning process was. J.F. is

not a normal college freshman enjoying a typical college experience. J.F.’s psychiatric

issues clearly interfere with his ability to be self-sufficient and self-supporting. Based

upon the foregoing, it is not reasonable to conclude that J.F. “is self-sufficient.” There

being an abuse of discretion, the judgment of the juvenile court is reversed.

       {¶ 51} Fields’ fourth assigned error is as follows:
                                                                                    18

      {¶ 52} “THE TRIAL COURT COMMITTED SUBSTANTIAL ERROR IN NOT

ALLOWING FOR AN ADDITIONAL HEARING ON NEW EVIDENCE THAT BECAME

AVAILABLE (PRIOR TO ISSUING A DECISION).”

      {¶ 53} Our resolution of the first three assigned errors renders analysis of this

final assigned error moot.

                                      ..........

GRADY, P. J. and FROELICH, J., concur.

Copies mailed to:

James R. Kirkland
Derrick A. Strahorn
Hon. Anthony Capizzi